Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/18/2022 has been entered.
 
Response to Amendment
The RCE and amendment filed 8/18/2022 has been entered
Claims 1, 8, 32-33, and 35-38 are rejected.
Claims 2-7, 9-31, and 34 are canceled.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made

Claims 1, 8, 32-33, and 35-38 are rejected under 35 U.S.C 103 as being unpatentable over Hooli (US 2019/0020459) in view of Takeda (US 2019/0007248).

Regarding Claim 1, Hooli teaches a method for wireless communication, comprising: 
receiving a downlink control information (DCI) allocating uplink resources of a transmission time interval (TTI) (Hooli, paragraph 56, sTTI DCI includes much of the same information as a legacy UL grant, such as modulation and coding scheme (MCS), physical resource blocks (PRBs), and DMRS resource);
the DCI indicating a demodulation reference signal (DMRS) configuration for the TTI, the DMRS configuration comprising symbol locations within the TTI of a DMRS, the TTI comprising two or more symbols within a slot (Hooli, paragraph 48, transmitting DMRS would result in 50% overhead, if DMRS is transmitted in each 2 symbol TTI, paragraph 57, sTTI DCI indicates on which of DMRS symbols that the UE transmits the DMRS, the symbol locations for DMRS within TTI could be just one symbol location for DMRS); and
 transmitting the DMRS using the allocated uplink resources based at least in part on the DMRS configuration (Hooli, paragraph 57, sTTI DCI indicates on which of the DMRS resources, or DMRS symbols, UE transmits the DMRS).
Hooli does not explicitly teach the below limitations:   
(the DCI indicating a demodulation reference signal (DMRS) configuration for the TTI, the DMRS configuration comprising) orthogonal frequency division multiplexing (OFDM) (symbol locations within the TTI of a DMRS), and of data, (the TTI comprising two or more) OFDM (symbols within a slot), the DMRS configuration being further based at least in part on a position of the TTI in a slot;
However Takeda teaches the below limitation:
(the DCI indicating a demodulation reference signal (DMRS) configuration for the TTI, the DMRS configuration comprising) orthogonal frequency division multiplexing (OFDM) (symbol locations within the TTI of a DMRS), and of data, (the TTI comprising two or more) OFDM (symbols within a slot), the DMRS configuration being further based at least in part on a position of the TTI in a slot (Takeda, Fig 1, paragraph 34, a normal TTI includes 14 OFDM symbols, paragraphs 70, short TTI comprised of smaller number of symbols than a normal TTI, in Fig 5B, the DMRS configuration of sTTI-1 has DMRS in the last (4th) symbol in sTTI-1, whereas the DMRS configuration of sTTI-2 has DMRS in the first symbol of sTTI-2, hence the first sTTI (sTTI-1) in the slot would have DMRS in the last symbol of sTTI-1, whereas the second sTTI (sTTI-2) in the slot would have DMRS in the first symbol of sTTI-2, as per Fig 5B the symbols that aren’t used for UL DMRS are used for UL data transmission);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hooli by adding the symbols being OFDM symbols, data configuration in the TTI, and the DMRS configuration dependent on the position of the TTI in the slot as taught by Takeda.  Because Hooli and Takeda teach short TTIs, and specifically Takeda teaches the symbols being OFDM symbols, data configuration in the TTI, and the DMRS configuration dependent on the position of the TTI in the slot for the benefit of the analogous art of communication using an uplink shared channel having a configuration suitable for short TTIs (Takeda, abstract).

Regarding Claim 8, Hooli teaches an apparatus for wireless communication, comprising: 
A memory (Hooli, Fig 5 memory 14); and
a processor coupled to the memory, and configured to (Hooli, Fig 5 processor 22); 
receive a downlink control information (DCI) allocating uplink resources of a transmission time interval (TTI) (Hooli, paragraph 56, sTTI DCI includes much of the same information as a legacy UL grant, such as modulation and coding scheme (MCS), physical resource blocks (PRBs), and DMRS resource), 
the DCI indicating uplink resources for the TTI, the TTI comprising a demodulation reference signal (DMRS) configuration for the TTI, the DMRS configuration comprising symbol locations within the TTI of a DMRS, the TTI comprising two or more symbols within a slot (Hooli, paragraph 48, transmitting DMRS would result in 50% overhead, if DMRS is transmitted in each 2 symbol TTI, paragraph 57, sTTI DCI indicates on which of DMRS symbols that the UE transmits the DMRS, the symbol locations for DMRS within TTI could be just one symbol location for DMRS); and
transmit the DMRS using the allocated uplink resources based at least in part on the DMRS configuration (Hooli, paragraph 57, sTTI DCI indicates on which of the DMRS resources, or DMRS symbols, UE transmits the DMRS).
Hooli does not explicitly teach the below limitation:
(the DCI indicating uplink resources for the TTI, the TTI comprising a demodulation reference signal (DMRS) configuration for the TTI, the DMRS configuration comprising) orthogonal frequency division multiplexing (OFDM) (symbol locations within the TTI of a DMRS), and of data, (the TTI comprising two or more) OFDM (symbols within a slot);
However Takeda teaches the below limitation:
(the DCI indicating uplink resources for the TTI, the TTI comprising a demodulation reference signal (DMRS) configuration for the TTI, the DMRS configuration comprising) orthogonal frequency division multiplexing (OFDM) (symbol locations within the TTI of a DMRS), and of data, (the TTI comprising two or more) OFDM (symbols within a slot) (Takeda, Fig 1, paragraph 34, a normal TTI includes 14 OFDM symbols, paragraphs 70, short TTI comprised of smaller number of symbols than a normal TTI, as per Fig 5B the symbols that aren’t used for UL DMRS are used for UL data transmission);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hooli by adding symbols within a TTI being OFDM symbols and also data configuration within the TTI as taught by Takeda.  Because Hooli and Takeda teach short TTIs, and specifically Takeda teaches symbols within a TTI being OFDM symbols and also data configuration within the TTI for the benefit of the analogous art of communication using an uplink shared channel having a configuration suitable for short TTIs (Takeda, abstract).

Regarding Claim 32, Hooli and Takeda further teach the OFDM location being a first symbol of the TTI (Hooli, paragraph 52, DMRS may be transmitted at the beginning of the TTI, hence the first symbol of the TTI).

Regarding Claim 33, Hooli and Takeda further teach the number of symbols of the TTI being two or three symbols (Hooli, paragraph 62, Fig 2 illustrates in a system with sTTI length of 2 symbols, furthermore the number of symbols in a sTTI would be merely a matter of design choice, which involves only routine skill in the art).

Regarding Claim 35, Hooli teaches a method for wireless communication, comprising: 
receiving a downlink control information (DCI) allocating uplink resources of a transmission time interval (TTI) (Hooli, paragraph 56, sTTI DCI includes much of the same information as a legacy UL grant, such as modulation and coding scheme (MCS), physical resource blocks (PRBs), and DMRS resource), 
the DCI indicating a demodulation reference signal (DMRS) configuration for the TTI, the DMRS configuration comprising symbol locations, the symbol locations comprising one of a first location, a second location, or a third location within the TTI of a DMRS (Hooli, paragraph 57, sTTI DCI indicates on which of DMRS symbols that the UE transmits the DMRS, the symbol locations for DMRS within TTI could be just one symbol location for DMRS as the symbol locations represent one of a first, second, or third location); and 
transmitting the DMRS using the allocated uplink resources based at least in part on the DMRS configuration (Hooli, paragraph 57, sTTI DCI indicates on which of the DMRS resources, or DMRS symbols, UE transmits the DMRS).
Hooli does not explicitly teach the below limitation:
(the DCI indicating a demodulation reference signal (DMRS) configuration for the TTI, the DMRS configuration comprising) orthogonal frequency division multiplexing (OFDM) (symbol locations, the) OFDM (symbol locations comprising one of a first location, a second location, or a third location within the TTI of a DMRS), and of data, the TTI comprising three or more OFDM symbols within a slot;
However Takeda teaches the below limitation:
(the DCI indicating a demodulation reference signal (DMRS) configuration for the TTI, the DMRS configuration comprising) orthogonal frequency division multiplexing (OFDM) (symbol locations, the) OFDM (symbol locations comprising one of a first location, a second location, or a third location within the TTI of a DMRS), and of data, the TTI comprising three or more OFDM symbols within a slot (Takeda, Fig 1, paragraph 34, a normal TTI includes 14 OFDM symbols, paragraphs 70, short TTI comprised of smaller number of symbols than a normal TTI, as per Fig 5B the symbols that aren’t used for UL DMRS are used for UL data transmission, and also per Fig 5B there are 4 symbols per slot)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hooli by adding symbols within a TTI being OFDM symbols, data configuration within the TTI, and sTTI length of 3 or more symbols as taught by Takeda.  Because Hooli and Takeda teach short TTIs, and specifically Takeda teaches symbols within a TTI being OFDM symbols, data configuration within the TTI, and sTTI length of 3 or more symbols for the benefit of the analogous art of communication using an uplink shared channel having a configuration suitable for short TTIs (Takeda, abstract).

Regarding Claim 36, Hooli teaches a method for wireless communication, comprising: 
receiving a downlink control information (DCI) allocating uplink resources of transmission time interval (TTI) in a slot (Hooli, paragraph 56, sTTI DCI includes much of the same information as a legacy UL grant, such as modulation and coding scheme (MCS), physical resource blocks (PRBs), and DMRS resource); 
the DCI indicating a demodulation reference signal (DMRS) configuration for the TTI, the DMRS configuration comprising symbol locations within the TTI of a DMRS (Hooli, paragraph 57, sTTI DCI indicates on which of DMRS symbols that the UE transmits the DMRS, the symbol locations for DMRS within TTI could be just one symbol location for DMRS); and
 transmitting the DMRS using the allocated uplink resources based at least in part on the DMRS configuration (Hooli, paragraph 57, sTTI DCI indicates on which of the DMRS resources, or DMRS symbols, UE transmits the DMRS).
Hooli does not explicitly teach the below limitations:
(the DCI indicating a demodulation reference signal (DMRS) configuration for the TTI, the DMRS configuration comprising) orthogonal frequency division multiplexing OFDM (symbol locations within the TTI of a DMRS), and of data, the OFDM symbol location of the DMRS being at a third symbol of the slot;
However Takeda teaches the below limitation:
(the DCI indicating a demodulation reference signal (DMRS) configuration for the TTI, the DMRS configuration comprising) orthogonal frequency division multiplexing OFDM (symbol locations within the TTI of a DMRS), and of data, the OFDM symbol location of the DMRS being at a third symbol of the slot (Takeda, Fig 1, paragraph 34, a normal TTI includes 14 OFDM symbols, paragraphs 70, short TTI comprised of smaller number of symbols than a normal TTI, as per Fig 5B the symbols that aren’t used for UL DMRS are used for UL data transmission, also as per Fig 5B the DMRS is located at the third symbol of the slot according to their numbering with the first symbol being “0”, furthermore the actual choice of which symbol in sTTI is to be used for DMRS would be merely a matter of design choice, which involves only routine skill in the art);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hooli by adding symbols within a TTI being OFDM symbols, data configuration within the TTI, and DMRS symbol of the sTTI being the third symbol of the slot as taught by Takeda.  Because Hooli and Takeda teach short TTIs, and specifically Takeda teaches symbols within a TTI being OFDM symbols, data configuration within the TTI, and DMRS symbol of the sTTI being the third symbol of the slot for the benefit of the analogous art of communication using an uplink shared channel having a configuration suitable for short TTIs (Takeda, abstract).

Regarding Claim 37, Hooli and Takeda further teach the slot further comprising a second TTI having a second DMRS at a first symbol location of the TTI, and second data (Takeda, in Figs 10B, sTTI-1 and sTTI-3 have DMRS in the first symbol location of the TTI, which is actually marked as the position 0 but is actually the first symbol location, in the parent independent claim 36 the claim language is that the DMRS of the first sTTI is at the 3rd symbol, but it does not say 3rd symbol location, hence the 3rd symbol is interpreted as being according to the labeled symbol 3 in Fig 5B and 10B, furthermore the actual choice of which symbols in sTTI are to be used for DMRS would be merely a matter of design choice, which involves only routine skill in the art); and
transmitting the second DMRS (Hooli, paragraph 57, sTTI DCI indicates on which of the DMRS resources, or DMRS symbols, UE transmits the DMRS).

Regarding Claim 38, Hooli teaches a method for wireless communication, comprising: 
receiving a downlink control information (DCI) allocating uplink resources of transmission time interval (TTI) in a slot (Hooli, paragraph 56, sTTI DCI includes much of the same information as a legacy UL grant, such as modulation and coding scheme (MCS), physical resource blocks (PRBs), and DMRS resource); 
the DCI indicating a demodulation reference signal (DMRS) configuration for the TTI, the DMRS configuration comprising symbol locations within the TTI of a DMRS (Hooli, paragraph 57, sTTI DCI indicates on which of DMRS symbols that the UE transmits the DMRS, the symbol locations for DMRS within TTI could be just one symbol location for DMRS); and 
transmitting the DMRS using the allocated uplink resources based at least in part on the DMRS configuration (Hooli, paragraph 57, sTTI DCI indicates on which of the DMRS resources, or DMRS symbols, UE transmits the DMRS).
Hooli does not explicitly teach the below limitations:
(the DCI indicating a demodulation reference signal (DMRS) configuration for the TTI, the DMRS configuration comprising) orthogonal frequency division multiplexing OFDM (symbol locations within the TTI of a DMRS), and of data, the TTI comprising a first symbol of the slot, the OFDM symbol location of the TTI being one of the first symbol of the slot or a third symbol of the slot;
However Takeda teaches the below limitations:
(the DCI indicating a demodulation reference signal (DMRS) configuration for the TTI, the DMRS configuration comprising) orthogonal frequency division multiplexing OFDM (symbol locations within the TTI of a DMRS), and of data, the TTI comprising a first symbol of the slot, the OFDM symbol location of the TTI being one of the first symbol of the slot or a third symbol of the slot (Takeda, Fig 1, paragraph 34, a normal TTI includes 14 OFDM symbols, paragraphs 70, short TTI comprised of smaller number of symbols than a normal TTI, as per Fig 5B the symbols that aren’t used for UL DMRS are used for UL data transmission, also as per Fig 5B sTTI-1 and sTTI-3 comprise the first symbol of the slot and also DMRS is located at the third symbol of the slot according to their numbering with the first symbol being “0”, furthermore the actual choice of which symbol in sTTI is to be used for DMRS would be merely a matter of design choice, which involves only routine skill in the art);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hooli by adding symbols within a TTI being OFDM symbols, data configuration within the TTI, and DMRS symbol of the sTTI being the third symbol of the slot with the TTI including the first symbol of the slot as taught by Takeda.  Because Hooli and Takeda teach short TTIs, and specifically Takeda teaches symbols within a TTI being OFDM symbols, data configuration within the TTI, and DMRS symbol of the sTTI being the third symbol of the slot with the TTI including the first symbol of the slot for the benefit of the analogous art of communication using an uplink shared channel having a configuration suitable for short TTIs (Takeda, abstract).

Response to Arguments
Applicant's arguments have been fully considered but are respectfully not persuasive.
For independent claims 1 and 8, Applicant argues that Hooli (US 2019/0020459) and Takeda (US 2019/0007248) do not teach “the DMRS configuration being further based at least in part on a position of the TTI in a slot” (Remarks, page 5, paragraph 4).  Applicant argues that Hooli expressly teaches away from the cited presented features  and/or the proposed modification would change the principle of operation of Hooli in that paragraph 51 of Hooli teaches that “the DMRS Position may be independent from the PUSCH data location”, which Applicant alleges means that the locations of DMRSs in a slot are fixed (Remarks, page 5 paragraph 5).  However paragraph 51 uses the word “may”, i.e. DMRS position may be independent from the PUSCH data location, not that DMRS position is absolutely independent from the PUSCH data location.   Also even if the DMRS position is independent from the PUSCH data location, this does not necessarily mean that the locations of DMRS in the slot are fixed.  Paragraph 52 of Hooli further cites that a relative position of DMRS is associated with PUSCH changes between TTIs, further contradicting the teaching of paragraph 51.  Hence there is no reason that Hooli and Takeda are not combinable, and Takeda is used to teach the features of the independent claims that Hooli does not teach.   Therefore Applicant’s arguments on independent claims 1 and 8 are respectfully not persuasive.        
Regarding new independent claim 35, Applicant claims that the prior art would not teach “the OFDM symbol locations comprising one of a first location, a second location, or a third location within the TTI of a DMRS” because Hooli paragraph 52 teaches that DMRS locations alternate between the beginning and the end of the TTI, thus there are only two possible DMRS locations (Remarks, page 6 paragraph 2, page 7 paragraph 1.   However the claim language only requires that one of a first location, a second location, or a third location within the TTI, hence the claim language only requires one DMRS in one symbol rather than multiple DMRS in multiple symbol locations.   If Applicant is focused on arguing that the DMRS is always in the first or last location of a sTTI, Fig 10A of Takeda actually shows DMRS in a middle of the sTTI.    Therefore Applicant’s argument regarding new independent claim 1 is respectfully not persuasive.  
Regarding independent claim 36, Applicant argues that the prior art does not teach “the OFDM symbol location of the DMRS being at a third symbol of the slot” (Remarks, page 7 paragraph 3 and 5).  However Figs 5B, 10A, and 10B, amongst other figures, show DMRS in symbol 3 as labeled.   Furthermore the actual choice of which symbol in sTTI is to be used for DMRS would be merely a matter of design choice, which involves only routine skill in the art.  Therefore Applicant’s arguments on new independent claim 36 are respectfully not persuasive.
Regarding independent claim 38, Applicant claims that the prior art does not teach “the TTI comprising a first symbol of the slot” and “the OFDM symbol location of the TTI being one of the first symbol of the slot or a third symbol of the slot” (Remarks, page 7 paragraph 7 and page 8 paragraphs 2 and 3).   However Fig 5B and Fig 10B of Takeda shows sTTI-1 and sTTI-3 including the first symbol of the slot.   Also Fig 5B (and 10A, 10B) of Takeda also shows a DMRS in symbol 3 as labeled.   Furthermore the actual choice of which symbol in sTTI is to be used for DMRS would be merely a matter of design choice, which involves only routine skill in the art.  Therefore Applicant’s arguments on new independent claim 38 are respectfully not persuasive.  



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAD N DEFAUW whose telephone number is (571)272-6905.  The examiner can normally be reached on Monday-Thursday 8:30 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on (571) 270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/T.N.D/Examiner, Art Unit 2412       

/CHARLES C JIANG/Supervisory Patent Examiner, Art Unit 2412